DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-172882, filed on 09/14/2018.
Response to Amendment
This office action is responsive to amendment filed on January 06, 2021. Claims 1, 12, 13 and 15 have been amended. Claims 5 and 6 have been canceled. No new claims have been added. Claims 1-4 and 7-20 remain pending in the application.

The previous objection to claim 15 has been withdrawn due to Applicant’s claim amendment.  
Examiner note:
The Examiner has interpreted the term “industrial device” as a “robot” or “industrial robot” per Applicant’s disclosure ¶ [0024]-[0025] and also has interpreted the term “circuitry” as CPU or device or any other computer which includes same structures per applicant’s disclosure in ¶ [0133]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi et al. (US. Pub. No. 2018/0001473 A1, hereinafter Yoshiuchi) in view of Takahashi et al. (US. Pub. No. 2008/0045157 A1, hereinafter Takahashi).

Regarding claim 1.
         Yoshiuchi teaches a resource monitoring system (Yoshiuchi, Figs. 1, 4, 20, [Abstract], ¶ [0013], [0038], [0080] and [0083] these teach resource monitoring), comprising: a computer configured to execute an application for analyzing an operation of industrial device (Yoshiuchi, Figs. 1, 4 ¶ [0057]-functions to the robot 21” (operation of industrial device), “FIG. 1, includes,…, the APP identifier for identifying the application being used by the robot 21 (industrial device)…”, and further “the central APP control server 7 includes a base location resource DB 764 for managing the use statuses of the computer resources of the monitoring center…,an APP coupling information DB 765 for managing the use status of the application in the base location, and a robot coupling information DB 766 for managing the APP coupling statuses of all the robots 21 coupled to the central APP control server 7 (these teach how the application control server (computer) organized/configured to implement an application for evaluating the operation of the robots (industrial devices) in the system). Note that: robots are functionally equivalent to industrial device per Applicant’s disclosure ¶ [0024]-[0025]); and circuitry configured to: acquire a use status of a resource of the computer by the application (Yoshiuchi, ¶ [0013], ¶ [0077] and ¶ [0075], “the operation monitoring server is configured to acquire the transmitted state information, and select, based on the acquired state information, one of a plurality of service request processing apparatus each having a function of processing a service request received from the first monitoring target device”, and the “control unit (CPU) 72 (circuitry) is configured to access the central APP control application 761 stored in the internal storage apparatus 76, to thereby cause the central APP control server 7 to execute central application control processing” in that way the “the use statuses of the computer resources of the monitoring center process and managing the use status of the application in the base location, and a robot” (industrial device). Note that: CPU functionally equivalent to circuitry or another computer which includes same structures per applicant’s disclosure in ¶ [0133]);  
            and display the use status on a resource monitoring screen (Yoshiuchi, Fig. 20, shows the determination condition edit screen (display) provided to be used for managing the use status resources of applications by the CPU and robot (industrial device), and ¶ [0177], the monitoring resources application name, the change type, the change direction, and a change determination condition...”).
            Yoshiuchi does not explicitly teach wherein the circuitry is configured to: determine whether the use status satisfies a predetermined abnormality detection condition is satisfied; issue a predetermined abnormality notification when the predetermined abnormality detection condition is satisfied; wherein the industrial device is configured to cyclically operate based on predetermined cycle information, wherein the circuitry is configured to: acquire a cycle of the industrial device; and determine whether the predetermined abnormality detection condition is satisfied based on a ratio of a period in which the use status is a predetermined situation to the cycle.
          However, Takahashi teaches from the same field of endeavor about the monitoring resource and the abnormality wherein the circuitry is configured to: determine whether the use status satisfies a predetermined abnormality notification when the predetermined abnormality detection condition is satisfied (Takahashi, ¶ [0027] and ¶ [0031], “a counting unit referring to the transmission power increment/decrement value at a predetermined cycle, and counting an abnormality count with which the transmission power increment/decrement value when referred to becomes larger than a predetermined threshold value” and “and counting an abnormality count with which the increment/decrement value of the signal-to-interference power ratio when referred to is larger than when referred to last time and larger than a predetermined threshold value…,and a judging unit judging, as an abnormal call…,(abnormality detection condition is satisfied));
          issue a predetermined abnormality notification when the predetermined abnormality detection condition is satisfied (Takahashi, ¶ [0031], “a judging unit judging, as an abnormal call (issuing abnormality notification), such a call that the abnormality count becomes larger than a predetermined threshold value before the normality count becomes larger a predetermined threshold value);
           wherein the industrial device is configured to cyclically operate based on predetermined cycle information (Takahashi, ¶ [0027], ¶ [0031] and ¶ [0093], “a counting unit referring to the transmission power increment/decrement value at a predetermined cycle” for “each of the monitoring units (industrial devices) includes a counting unit referring to the increment/decrement value of the signal-to-interference power ratio at a predetermined cycle” and so that the “baseband resource management unit 19 reads the CH_num value and the NG_num value from the inner loop monitoring units 51 (one of the industrial device) of all of the baseband processing units 10 (baseband resource count=N) at the interval of a fixed time (T(IL)_ref)”), wherein the circuitry is configured to: acquire a cycle of the industrial device (Takahashi, Fig. 4 and ¶ [0081], “inner loop monitoring unit 51 receives the TPC bit value outputted from the uplink power control unit 30 at a slot cycle, and updates a power increment/decrement value…, and this power increment/decrement value is updated as below any time at a slot cycle interval”); and 
        determine whether the predetermined abnormality detection condition is satisfied based on a ratio of a period in which the use status is a predetermined situation to the cycle (Takahashi, ¶ [0031], ¶ [0034] and ¶ [0081], “each of the monitoring units includes a counting unit referring to the increment/decrement value of the signal-to-interference power ratio at a predetermined cycle (ratio of a period), and counting an abnormality count with which the increment/decrement value of the signal-to-interference power ratio when referred to is larger than when referred to last time” , “the abnormal ratio link count obtained by the monitoring unit” and so that “updates a power increment/decrement value…, and this power increment/decrement value is updated as below any time at a slot cycle interval”).
Regarding claim 2. 
          Yoshiuchi teaches wherein the computer is configured to execute each of a plurality of applications (Yoshiuchi, Fig. 1, ¶ [0039] and ¶ [0042], “the operation monitoring system is configured to various applications” (a plurality of applications) and “the robot 21 may depend on the server (computer) placed in the outside for the execution of the application. In this case, the robot 21 issues a service request to the server placed in the outside, receives a service processing result from the server, and provides the service to the user”),  and wherein the circuitry is configured to: acquire the status of each of the plurality of applications (Yoshiuchi, ¶ [[0013], ¶ [0077] and ¶ [0075], “the operation monitoring server is configured to acquire the transmitted state information, and select, based on the acquired state information, one of a plurality of service request processing apparatus each having a function of processing a service request…”, “control unit (CPU) 72 (circuitry) is configured to access the central APP control application 761 stored in the internal storage apparatus 76, to thereby cause the central APP control server 7 to execute central application control processing” and so that the “…, the use statuses of the computer resources of the monitoring center, an APP coupling information DB 765 for managing the use status of the application in the base location (central , and a robot (industrial device). Note that: CPU functionally equivalent to circuitry or another computer which includes same structures per applicant’s disclosure in ¶ [0133])); and 
          display the use status of each of the plurality of applications on the resource monitoring screen (Yoshiuchi, Fig. 20, shows the determination condition edit screen (display) provided to be used for managing the related use resources of applications by the CPU and robot (industrial device), and ¶ [0177], the monitoring resources displaying on the edit screen (display) “FIG. 20 which is “an example of a determination condition edit screen for setting the determination condition…, include an application name, the change type, the change direction, and a change determination condition...”).

Regarding claim 11.
wherein the circuitry is configured to: acquire an operation status of a site on which industrial device operates (Yoshiuchi, Fig. 20 indicate the application deployment location fixed or changeable location (site), ¶ [0060] and ¶ [0080], “a robot (industrial device) state DB 368 for managing states of all the robots 21 within the base location, and a robot (site of industrial device) resource DB 369 for managing resource use statuses of all the robots 21 within the base location” and further the “managing the application use status of the robot 21 in the monitoring target base location”(site on which the robot (industrial device) operates)); and 
       display the use status together with the operation status of the site on the resource monitoring screen (Yoshiuchi, Fig. 20 shows the use resources and location or change of directions of CPU and robot (industrial device) on the sane edit screen and ¶ [0069], Fig. 20 shows the determination condition edit screen used to display the “robot (industrial device) coupling information DB 367 is a database for managing an application use status of the robot 21 (industrial device) within the monitoring target base location 1”).

Regarding claims 12 and 13.
Claims 12 and 13 incorporate substantively all the limitations of claim 1 in resource monitoring method and non-transitory information storage medium form and are rejected under the same rationale.
Regarding claim 14. 
            Yoshiuchi teaches wherein the industrial device is a controller that controls one or more motors, the application analyzes an action relating motor control, and the status is a use status of resource for analyzing the action relating to the motor control (Yoshiuchi, ¶ [0047] and ¶ [0080], “FIG. 2 is an illustration of an apparatus structure of the robot 21 (industrial device). The robot 21 includes: a robot control terminal 2; and a camera 291, a motor 292, a microphone 293, a speaker 294, an actuator 295, and various sensors 296, which are devices to be controlled” (all these robot includes motor robot 21 in the monitoring target base location” (site on which the robot (industrial device) operates)).
Regarding claim 18. 
          Takahashi further teaches wherein the circuitry is configured to: determine whether the use status satisfies a predetermined abnormality detection condition (Takahashi, ¶ [0027] and ¶ [0031], “a counting unit referring to the transmission power increment/decrement value at a predetermined cycle, and counting an abnormality count with which the transmission power increment/decrement value when referred to becomes larger than a predetermined threshold value” and “and counting an abnormality count with which the increment/decrement value of the signal-to-interference power ratio when referred to is larger than when referred to last time and larger than a predetermined threshold value…,and a judging unit judging, as an abnormal call…,(abnormality detection condition is satisfied)); and issue a predetermined abnormality notification when the predetermined abnormality detection condition is satisfied (Takahashi, ¶ [0031], “a judging unit judging, as an abnormal call (issuing abnormality notification), such a call that the abnormality count becomes larger than a predetermined threshold value before the normality count becomes larger a predetermined threshold value).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a technique counting an abnormal predetermined cycle of resources to set the ratio ([0034] and [0081]) of Takahashi into Yoshiuchi invention. One would have been motivated to do so in order to effectively manage the power resource based on the ratio value so that the system can update any time a slot cycle interval in an efficient manner for the better performance.
Claims 3, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi in view of Takahashi, further in view of Hollingsworth et al. (US. Pub. No. 2010/0082505 A1, hereinafter Hollingsworth).

Regarding claim 3. Yoshiuchi in view of Takahashi teaches the resource monitoring system of according to claim 1.
        Yoshiuchi further teaches wherein the computer is configured to execute each of a plurality of applications (Yoshiuchi, Fig. 1, ¶ [0039], “the operation monitoring system is configured to set base locations in which devices are placed as monitoring target base locations (1-1 to 1-N)…, the placed device is configured to provide a service to a user through various applications” (a plurality of applications)).
        Yoshiuchi in view of Takahashi does not explicitly teach wherein the circuitry is configured to: acquire a total use status obtained by assuming the respective use status of each of the plurality of applications; and display the total use status on the resource monitoring screen.
       However, Hollingsworth teaches from the same field of endeavor wherein the circuitry is configured to: acquire a total use status obtained by assuming the respective use status of each of the plurality of applications (Hollingsworth, Figs.1-2, ¶ [0021] and ¶ [0026], obtaining “the total utilization of the particular hardware resource and the resource governed utilization of the particular hardware resource (respective use status)…, the utilization logic 138 detects a usage of the monitored software application 118 that approaches a hardware resource limit before the usage exceeds the hardware resource limit” and so that obtaining “the resource may be one or more applications (e.g., software applications, such as database applications)…, a total utilization of the resource by each of the consumers of the resource based on a model of the resource”); and 
display the total use status on the resource monitoring screen (Hollingsworth, Figs.1-2 and ¶ [0021] and ¶ [0023], “display a contribution of each of one or more consumers of the particular hardware resource relative to the total utilization of the particular hardware resource and the resource governed utilization of the particular hardware resource” and so that “a view of a graphical user interface is illustrated at 200…, the user is also presented with a user interface 206 that displays an option of estimating a predicted impact of executing the recommended action 202…, and view of related hardware resources and software applications of the system…”). 
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a technique which represents the relationship of software applications to the individual operating system and hardware capacity utilized over varying time intervals for displaying the resource governed ([0021] and [0023]) of Hollingsworth into a various applications (a plurality of applications) to provide a service to a user ([0039]) of Yoshiuchi in view of Takahashi. One would have been motivated to do so since the utilization logic measures usage of a particular hardware resource by a monitored software application. The utilization logic determines available utilization of the particular hardware resource based on the resource governance rule so that the system measures and displays resource capacity utilization in the computer system in an effective manner.

Regarding claim 15. Yoshiuchi in view of Takahashi teaches the resource monitoring system of according to claim 2.
        Yoshiuchi in view of Takahashi does not explicitly teach teaches wherein the computer is configured to execute each of a plurality of applications, and wherein the circuitry is configured to: acquire a total use status obtained by summing the respective use statuses of the plurality of applications; and display the total use status on the resource monitoring screen.
acquire a total use status obtained by summing the respective use statuses of the plurality of applications (Hollingsworth, Figs.1-2, ¶ [0021] and ¶ [0026], obtaining “the total utilization of the particular hardware resource and the resource governed utilization of the particular hardware resource (respective use status)…, the utilization logic 138 detects a usage of the monitored software application 118 that approaches a hardware resource limit before the usage exceeds the hardware resource limit” and so that obtaining “the resource may be one or more applications (e.g., software applications, such as database applications)…, a total utilization of the resource by each of the consumers of the resource based on a model of the resource”); and 
      display the total use status on the resource monitoring screen (Hollingsworth, Figs.1-2 and ¶ [0021] and ¶ [0023], “display a contribution of each of one or more consumers of the particular hardware resource relative to the total utilization of the particular hardware resource and the resource governed utilization of the particular hardware resource” and so that “a view of a graphical user interface is illustrated at 200…, the user is also presented with a user interface 206 that displays an option of estimating a predicted impact of executing the recommended action 202…, and view of related hardware resources and software applications of the system…”).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a technique which represents the relationship of software applications to the individual operating system and hardware capacity utilized over varying time intervals for displaying the resource governed ([0021] and [0023]) of Hollingsworth into Yoshiuchi in view of Takahashi invention. One would have been motivated to do so since the utilization logic measures usage of a particular hardware resource by a monitored software application. The utilization logic determines available utilization of the particular hardware resource based on the resource 

Regarding claim 19. Yoshiuchi in view of Takahashi, further in view of Hollingsworth teaches the resource monitoring system of according to claim 3.
          Takahashi further teaches about the monitoring resource and the abnormality wherein the circuitry is configured to: determine whether the predetermined abnormality detection condition is satisfies a predetermined abnormality detection condition (Takahashi, ¶ [0027] and ¶ [0031], “a counting unit referring to the transmission power increment/decrement value at a predetermined cycle, and counting an abnormality count with which the transmission power increment/decrement value when referred to becomes larger than a predetermined threshold value” and “and counting an abnormality count with which the increment/decrement value of the signal-to-interference power ratio when referred to is larger than when referred to last time and larger than a predetermined threshold value…,and a judging unit judging, as an abnormal call…,(abnormality detection condition is satisfied)); and
           issue a predetermined abnormality notification when the predetermined abnormality detection condition is satisfied (Takahashi, ¶ [0031], “a judging unit judging, as an abnormal call (issuing abnormality notification), such a call that the abnormality count becomes larger than a predetermined threshold value before the normality count becomes larger a predetermined threshold value).
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a technique counting an abnormal predetermined cycle of resources ([0027] and [0031]) of Takahashi into Yoshiuchi in view of Hollingsworth invention. One would have been motivated to do so since the judging unit collects the abnormal call count and the cumulative call count of each of the baseband processing units, and judges a fault occurred baseband processing .

Claim 4, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi in view of Takahashi, further in view of Toshima et al. (US. Pub. No. 2011/0093587 A1, hereinafter Toshima).

Regarding claim 4. Yoshiuchi in view of Takahashi teaches resource monitoring system according to claim 1.
       Yoshiuchi further teaches display the change in the use status on the resource monitoring screen (Yoshiuchi, Fig. 20, shows the determination condition edit screen (monitoring screen), ¶ [0170] and ¶ [0172], “the processing of the relevant application is conducted between the robot 1 (21-1) and the APP control server 3 through transmission and reception of messages (Step S9-58 and Step S9-61)” so that all CPU and robot usage of resources displayed on the screen to “change determination for the service request processing apparatus is conducted after the operation monitoring server 8 receives various kinds of information from the robot 21, the APP control server 3, and the central APP control server 7 (Step S3-37 and the like of FIG. 12)…”).
         Yoshiuchi in view of Takahashi does not explicitly teach wherein the circuitry is configured to: acquire a change in the use status before and after the application is added to the computer.
       However, Toshima teaches from the same field of endeavor about adding removing applications wherein the circuitry is configured to: acquire a change in the use status before and after the application is added to the computer (Toshima, ¶ [0221], “FIG. 10 is a diagram showing an example of setting screen to add, change or delete an unusable application. The data management computer 18 can add, change or delete an unusable application (unusable application alteration means)..., the unusable application setting screen is displayed”).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of adding, deleting or changing an application ([0221]) of Toshima into Yoshiuchi in view of Takahashi invention. One would have been motivated to do so in order to the utilization condition and operating state of the network configuration apparatus is monitored and ascertained easily by using a simple technique during the change.

Regarding claim 16. Yoshiuchi in view of Takahashi teaches the resource monitoring system of according to claim 2.
        Yoshiuchi further teaches wherein the circuitry is configured to: display the change in the use status on the resource monitoring screen (Yoshiuchi, Fig. 20, shows the determination condition edit screen (monitoring screen), ¶ [0170] and ¶ [0172], “the processing of the relevant application is conducted between the robot 1 (21-1) and the APP control server 3 through transmission and reception of messages (Step S9-58 and Step S9-61)” so that all CPU and robot usage of resources displayed on the screen to “change determination for the service request processing apparatus is conducted after the operation monitoring server 8 receives various kinds of information from the robot 21, the APP control server 3, and the central APP control server 7 (Step S3-37 and the like of FIG. 12)…”).
        Yoshiuchi in view of Takahashi does not explicitly teach wherein the circuitry is configured to: acquire a change in the use status before and after the application is added to the computer.
        However, Toshima teaches from the same field of endeavor about adding removing applications wherein the circuitry is configured to: acquire a change in the use status before and after the application is added to the computer (Toshima, ¶ [0221], “FIG. 10 is a diagram showing an example of setting screen to add, change or delete an unusable application. The data management computer 18 can add, change or delete an unusable application (unusable application alteration means)..., the unusable application setting screen is displayed”).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of adding, deleting or changing an application ([0221]) of Toshima into Yoshiuchi invention. One would have been motivated to do so in order to the utilization condition and operating state of the network configuration apparatus is monitored and ascertained easily by using a simple technique during the change.

Regarding claim 20. Yoshiuchi in view of Takahashi teaches the resource monitoring system according to claim 4.
             Takahashi further teaches about the monitoring resource and the abnormality wherein the circuitry is configured to: determine whether the predetermined abnormality detection condition is satisfies a predetermined abnormality detection condition (Takahashi, ¶ [0027] and ¶ [0031], based on “a counting unit referring to the transmission power increment/decrement value at a predetermined cycle, and counting an abnormality count with which the transmission power increment/decrement value when referred to becomes larger than a predetermined threshold value” determined and “and counting an abnormality count with which the increment/decrement value of the signal-to-interference power ratio when referred to is larger than when referred to last time and larger than a predetermined threshold value…,and a judging unit judging, as an abnormal call…,(abnormality detection condition is satisfied)); and
           issue a predetermined abnormality notification when the predetermined abnormality detection condition is satisfied (Takahashi, ¶ [0031], “a judging unit judging, as an abnormal call (issuing abnormality count becomes larger than a predetermined threshold value before the normality count becomes larger a predetermined threshold value).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a technique counting an abnormal predetermined cycle of resources ([0027] and [0031]) of Takahashi into Yoshiuchi in view of Toshima invention. One would have been motivated to do so since the judging unit collects the abnormal call count and the cumulative call count of each of the baseband processing units, and judges a fault occurred baseband processing unit in the set of baseband processing units and the judging unit effectively collects the abnormal call count and the cumulative call count of each of the baseband processing units, and judges the fault occurred baseband processing unit in the set of baseband processing units, thus detecting an in-depth fault while keeping the operating status of the signal processing unit of base station and mobile terminal.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi in view of Takahashi, further in view of BAE et al. (US. Pub. No. 2017/0278487 A1, hereinafter BAE).

Regarding claim 7. Yoshiuchi in view of Takahashi teaches the resource monitoring system of according to claim 1.
       Takahashi further teaches about the predetermined cycle and counting information wherein the industrial device is configured to cyclically operate based on predetermined cycle information (Takahashi, ¶ [0027], ¶ [0031] and ¶ [0093], “a counting unit referring to the transmission power increment/decrement value at a predetermined cycle” for “each of the monitoring units (industrial devices) includes a counting unit referring to the increment/decrement value of the signal-to-interference power ratio at a predetermined cycle” and so that the “baseband resource management unit 19 reads the CH_num value and the NG_num value from the inner loop monitoring units 51 (one of resource count=N) at the interval of a fixed time (T(IL)_ref)”), and wherein the circuitry is configured to: acquire a cycle of the industrial device (Takahashi, Fig. 4 and ¶ [0081], “inner loop monitoring unit 51 receives the TPC bit value outputted from the uplink power control unit 30 at a slot cycle, and updates a power increment/decrement value…, and this power increment/decrement value is updated as below any time at a slot cycle interval”). 
         Yoshiuchi in view of Takahashi does not explicitly teach display the status in each cycle on the resource monitoring screen.
       However, BAE teaches about the display the status in each cycle on the resource monitoring screen (BAE, Claim 1 and ¶ [0049], “the controller 206 may set the update cycle of the active tap to be different from the update cycles (each cycles) of the inactive taps…, a variety of data items for monitoring the HMI system are displayed, such as power consumption, temperature value, etc.” so that “…, acquiring screen data to be displayed in the monitoring viewer; and displaying a monitoring screen in a view area of the monitoring viewer by using the screen data, wherein the view area comprises one or more taps”).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of updating a cycle of the active tap for each cycles (each cycles) of the inactive taps ([0049]) of BAE into Yoshiuchi in view of Takahashi invention. One would have been motivated to do so since the method for displaying a monitoring viewer by which a user can operate, monitor and control a HMI system more conveniently and efficiently. The monitoring performance and efficiency of the HMI system are increased. The priority screen data is stored in the cache memory before a user sends a request to display a monitoring viewer, so that the monitoring viewer is displayed more quickly. When displaying the monitoring viewer, the controller searches the cache memory first to acquire screen data, such that the monitoring viewer is displayed faster.

Regarding claim 8.
          Takahashi further teaches wherein the circuitry is configured to: acquire an actual cycle of the industrial device (Takahashi, ¶ [0091], “defined as a reading cycle of the power…, is set to, e.g., 100 msec (ms) (actual cycle) when the slot cycle is on the order of 660 microseconds (.mu.s).
         BAE also teaches display the use status in each actual cycle on the resource monitoring screen (BAE, Fig. 4 and ¶ [0055], “the controller 206 may not update the inactive taps 410, 412, until they are activated. For example, when the monitoring viewer is displayed as shown in FIG. 4, …, the original (actual) update cycle and may not update (the actual cycle is displayed without update) the inactive taps 410, 412”).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of applying the original cycle without an update ([0055]) of BAE into a method of defining a reading cycle of the power ([0091]) of Takahashi and further into Yoshiuchi invention. One would have been motivated to do so in order to the controller may update the selected tap immediately and switch it over to the active tap. By doing so, the resource used for updating the inactive taps 410, 412, can be further reduced, thereby improving the system performance.
Regarding claim 9. Yoshiuchi in view of Takahashi teaches the resource monitoring system of according to claim 1.
             Takahashi further teaches about the predetermined cycle and counting information wherein the industrial device is configured to cyclically operate based on predetermined cycle information, wherein the circuitry is configured to: acquire a cycle of the industrial device (Takahashi, ¶ [0027], ¶ [0031] and ¶ [0093], “a counting unit referring to the transmission power increment/decrement value at a predetermined cycle” for “each of the monitoring units (industrial devices) includes a counting unit referring to the increment/decrement value of the signal-to-interference power ratio at a predetermined cycle” and so that the “baseband resource management unit 19 reads the CH_num value and the NG_num value from the inner loop monitoring units 51 (one of the industrial device) of all of the baseband processing units 10 (baseband resource count=N) at the interval of a fixed time (T(IL)_ref)”), wherein the circuitry is configured to: acquire a cycle of the industrial device (Takahashi, Fig. 4 and ¶ [0081], “inner loop monitoring unit 51 receives the TPC bit value outputted from the uplink power control unit 30 at a slot cycle, and updates a power increment/decrement value…, and this power increment/decrement value is updated as below any time at a slot cycle interval”).
        Yoshiuchi in view of Takahashi does not explicitly teach display the use status together with cycle on the resource monitoring screen.
      However, BAE teaches about the display the use status together with cycle on the resource monitoring screen (BAE, Fig. 4 and ¶ [0055], “when the monitoring viewer is displayed as shown in FIG. 4, the controller 206 may update only the active tap 408 at the original update cycle…, the resource used for updating the inactive taps” (the resource used (use status) and the cycle displayed together on the monitoring screen of FIG. 4)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of applying the original cycle without an update ([0055]) of BAE into Yoshiuchi in view of Takahashi invention. One would have been motivated to do so in order to the controller may update the selected tap immediately and switch it over to the active tap. By doing so, the resource used for updating the inactive taps 410, 412, can be further reduced, thereby improving the system performance.

Regarding claim 10. 
acquire an actual cycle of the industrial device (Takahashi, ¶ [0091], “defined as a reading cycle of the power…, is set to, e.g., 100 msec (ms) (actual cycle) when the slot cycle is on the order of 660 microseconds (.mu.s).
      BAE also teaches display the use status together with cycle on the resource monitoring screen (BAE, Fig. 4 and ¶ [0055], “when the monitoring viewer is displayed as shown in FIG. 4, the controller 206 may update only the active tap 408 at the original update cycle…, the resource used for updating the inactive taps” (the resource used (use status) and the cycle displayed together on the monitoring screen of FIG. 4)).
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of applying the original cycle without an update ([0055]) of BAE into Yoshiuchi in view of Takahashi invention. One would have been motivated to do so in order to the controller may update the selected tap immediately and switch it over to the active tap. By doing so, the resource used for updating the inactive taps 410, 412, can be further reduced, thereby improving the system performance.

  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi in view of Takahashi, further in view of Hollingsworth, and further in view of Toshima.
 Regarding claim 17. Yoshiuchi in view of Takahashi, further in view of Hollingsworth teaches the resource monitoring system of according to claim 3.
           Yoshiuchi further teaches wherein the circuitry is configured to: display the change in the use status on the resource monitoring screen (Yoshiuchi, Fig. 20, shows the determination condition edit screen (monitoring screen), ¶ [0172], ¶ [0039] and ¶ [0177],“change determination for the service request processing apparatus is conducted after the operation monitoring server 8 receives various kinds of information from the robot 21, the APP control server 3, and the central APP control server 7 various applications” (a plurality of applications)), so that the monitoring resources displaying on “screen on Fig. 20 for setting the determination condition. Items necessary to set the determination condition include an application name, the change type, the change direction, and a change determination condition...”).
      Yoshiuchi in view of Takahashi, further in view of Hollingsworth does not explicitly teach wherein the circuitry is configured to: acquire a change in the use status before and after the application is added to the computer.
         However, Toshima teaches from the same field of endeavor about adding removing applications wherein the circuitry is configured to: acquire a change in the use status before and after the application is added to the computer (Toshima, ¶ [0221], “FIG. 10 is a diagram showing an example of the setting screen to add, change or delete an unusable application. The data management computer 18 can add, change or delete an unusable application (unusable application alteration means)..., the unusable application setting screen is displayed”).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of adding, deleting or changing an application ([0221]) of Toshima into Yoshiuchi in view of Takahashi, further in view of Hollingsworth invention. One would have been motivated to do so in order to the utilization condition and operating state of the network configuration apparatus is monitored and ascertained easily by using a simple technique during the change.
Response to Arguments
          Applicant argues that the claimed features are not disclosed or rendered obvious in the cited art particularly, the signal-to interference power ratio at a predetermined cycle of Takahashi is completely different from the ratio of independent claim 1 because the ratio featured recited in independent claim 
              In response to the above Applicant’s argument, the Examiner respectfully disagrees. The Examiner still believes that the prior art of record Takahashi expressly teaches determining whether the predetermined abnormality detection condition is satisfied based on a ratio of a period in which the use status is a predetermined situation to the cycle. For example, if the abnormality count value in the signal-to interference power ratio is larger than the normal value it can be interpreted as “error”, if, the power increment/decrement value and the power cycle value below the initial value and below any time at a slot cycle interval can be interpreted as a “warning” and if the signal-to interference power ratio value reads normal operation which can be interpreted as “normal”. For instances, Takahashi teaches in ¶ [0015]-[0016] by providing a system of detecting abnormal device due to any fault occurrence during operation by periodically testing and collating a result with an expected value and further Takahashi teaches in ¶ [0031] that the counting unit or the transmission power that increments/decrements values at a predetermined cycle and reads the number values based on a time interval in order to determine the abnormality count with which the increment/decrement value of the signal-to-interference power ratio when referred to is larger than “error” from last time. Furthermore, teaches in ¶ [0034] and ¶ [0081] that the judging unit judging the abnormal call count and linking the ratio count obtained by the monitoring unit in order to update the power increment/decrement value if the power cycle value below the initial value and this power increment/decrement value is updated as 
     Similarly, the above all response to argument of independent claim 1 applies to independent claims
12 and 13.
Furthermore, any remaining arguments are addressed by the response above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/      Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455